DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 06/27/2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action mailed on 01/26/2022 has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/27/2022 has been entered. 
This Office action considers claims 1-6, 12-14, 29-31 and 33, and is in response to the applicant’s 06/27/2022 amendment and response. Claims 7-11, 15-28, 32 and 34 were previously cancelled. Therefore, claims 1-6, 12-14, 29-31 and 33 are currently pending.

Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9,519,558 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112 – Second Paragraph
4.	In the last Office action, claims 12-14, 29-31, and 33 were rejected under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection of claims under 35 U.S.C. § 112 second paragraph is withdrawn, in view of  Applicant’s amendment to independent claim 12.   

Claim Rejection under 35 U.S.C. § 112 First Paragraph and 35 § U.S.C.  251(New Matter)
5.	In the last Office action, claim 34 were rejected under 35 U.S.C. § 112 first paragraph for failing to comply with the written description requirement and ultimately under 35 USC 251 as being based upon new matter added to the patent for which reissue is sought. The rejection of claims under 35 U.S.C. § 112 first paragraph and 35 USC 251 as being based upon new matter added to the patent is withdrawn, in view of  Applicant’s cancelling claim 34.   
     
Claim Rejections under 35 USC 103 -Obviousness
6.	With respect to the rejection of claims as being obvious, Applicant points to Brown at ¶ [0015] and [0029] argues that Brown instead of disclosing an appearance image of a multimedia device as recited in claim 12, at best, discloses a client device that determines a graphical representation of an accessory device identifier which is unrelated to the appearance image of the multimedia device. (Remarks at 7) 
	The Examiner respectfully disagrees. It appears that Applicant is attacking the references individually. One cannot show non obviousness by attacking references individually where the rejections are based on combinations of references1. In the rejection of claim 12 Brown is used to that the mobile device obtain appearance image of the multimedia device identifier, from a remote server, not the appearance image of the multimedia device. Haughawout is relied upon to show the appearance image of a multimedia device. 
	Applicant argues that in the Office action, Examiner equates Brown’s “accessory device identifier” with  the “device description information”, Brown’s “graphical representation of the accessory device identifier” can no longer be interpreted as appearance image of the multimedia device. (Remarks at 7) Examiner respectfully disagrees. In Brown, information about the additional data describing the accessory device such as “a type associated with the accessory device”, “meta data” and “other attributes” is equated with the “device description information.” (Id., at [0020]) This data is used by the client device to capture “graphical representation of the accessory device identifier.” [Emphasis added] (See Brown at [0015] 

	Applicant argues that Haughawout does not cure the deficiency of Brown. Arguing that Haughawout’s “configuration data” (or “command data’) obtained by the “controlling device” prepared for appliance(s) by its system, based on image(s) captured to be uploaded by an external image capturing device,” which is opposite to the teaching of obtaining an appearance image of the multimedia device from a network device according to the device description information recited in claim 12. Therefore, Haughawout’s controlling device, even if interpreted as the ‘mobile device” recited in claim 12, obtains only configuration data (which the Office Action equates to “device description information” on Page 14) via a network, instead of “obtaining .. . an appearance image . . . from a network device . . . based on the device description information,” as recited in claim 12. (Remarks at 8) Applicant argues that Haughawout’s controlling device obtains only configuration data via a network, instead of “obtaining…an appearance image…from a network based on the device description information.” (Remarks at 9)
The Examiner respectfully disagrees. It appears that Applicant is mischaracterizing the rejection of claim 12. As pointed by Applicant Brown teaches the obtaining by the mobile device (client device) graphical representation of the accessory device (multimedia device) identifier from a remote server according to device description information. (Brown at [0015] and [0019])  However, the graphical representation is graphical representation of the accessory device identifier and not the graphical representation of the device. Haughawout is used to show it is obvious to obtain graphical representation of a device from network according to the device description information. (5:58-6:4) In other words, while Brown teaches obtaining graphical representation of the accessory device (multimedia device) identifier from a remote server and according to device description information, it would be obvious to obtain graphical representation of a device from network according to device information data as taught by Haughawout, for the reasons set forth above in the rejection of claim 12. It is simply substitution of one element (graphical representation of the accessory device identifier), with another element (graphical representation of the device). As to the amended limitation of “obtaining, … by searching for the appearance image on the network device based on the device description information, Haughawout discloses that the image that is intended to identify one or more appliance is obtained by using a Web Browsing application. (Id., Haughawout at 5:58-62) 
Additionally, as stated in the rejection of claims under 102, Haughawout discloses that in the alternative method and in response to obtaining the brand name and/or equipment type (as described above) the  “[S]ystem 204 may respond with a display 700 presenting a group of images 704 from database 206 all of which correspond to the supplied criteria, while prompting 710 the user to select the image which most closely resembles their item of equipment.” As to the limitation, “searching for the appearance image on the network device based on the device description information”, Haughawout user may access the system 204 by means of a Web Browsing application. (Fig. 2, also at 5:58-62, and 6:34-37 and description that “[t]he system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.”)
  
   	 Applicant argues that Haughawout has not been shown to describe storing the appearance image of multimedia devices recited in claim 12. (Remarks at 12) The Examiner notes that Haughawout teaches that the database 206 stores the uploaded images and reference object images. (See, “the database 206 of the system 204 may have reference object images for original equipment remote controls (e.g., of remote control 200), appliances (e.g., of TV 102, VCR 104, PVR 106), appliance packaging, appliance barcodes, etc.. Haughawout at 5:67-6:4)
	Applicant argues that Haughawout’s system can, at best, obtains image uploaded from an image capture device via a network. (Haughawout at Col. 5, lines 27-33) Arguing that Haughawout has not been shown to teach or to suggest that its system performs “obtaining, by the mobile device, an appearance image of the multimedia device from a network device by searching for the appearance image on the network device based on the device description information” as recited in claim 12. 
	The Examiner respectfully disagrees. The Examiner reiterates that the rejection of claim 12 is based on combination of references, Brown is used in the rejection of claim for the teaching of obtaining graphical representation of the accessory device (multimedia device) identifier from a remote server and according to device description information. Haughawout is used to show that graphical representation of an appliance (multimedia device) can be obtained from Internet. See for example, a user by means of a Web Browsing application may access system 204 that include database of images 206 that is to be used to identifying one or more appliances (multimedia device). (Haughawout at 5:58-62) Haughawout explains that in database 206 reference images are cross referenced to the configuration data, or data that contain information about each appliance image. (Id., at 7:4-10) Therefore, whether the images are produced by image capturing device in a database or images are already existing on a database on an Internet server is irrelevant. Important is that Haughawout shows that the image of an appliance can be accessed by searching for the image on the network. (Id.) See also Haughawout the user may access the system 204 by means of a Web Browsing application. (Fig. 2, also at 5:58-62, and 6:34-37 and description that “[t]he system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.”) 

	 Applicant argues that a PHOSITA would not be motivated to modify Brown with Haughawout. The deficiency of Brown is not cured by Haughawout by merely describing configuration data that is command data used to set an appliance. A PHOSITA would not be prompted to modify Brown’s “accessory device identifier” to incorporate Haughawout‘s “configuration data” as “device description information,” as contended in the Office Action, because doing so would change the function of the solution of Brown. Applicant argues that, “[N]othing in Brown suggests any need for such a feature, nor modifying Brown’s “client device” with Haughawout’s “system” would result in any known “benefit.”” (Remarks at pp. 9-10) 
The Examiner disagrees. The Applicant’s argument does not commensurate with the proposed rejection. The rejection of claims does not offer modifying Brown’s “accessory device identifier” to incorporate Haughawout‘s “configuration data.” In the rejection of claims Brown is used for the teaching related to, obtaining graphical representation of the accessory device (multimedia device) identifier from a remote server and according to device description information. (Id, [0015], and [0029]) Haughawout is used to show obtaining the appearance image of an appliance (the multimedia device) from a network, such as Internet based on device description information. (5:58-6:4 and 7:4-10) 
Applicant argues that it is not enough that the Office finds some commonality between references. Arguing that the Office must explicitly identify a reason that the skilled artisan would have reached out to the secondary reference and combine it with the primary reference. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, A PHOSITA would have been motivated to do this modification, for the reason that, in the event that the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device from the Network and improve the efficiency and decrease error by just referring to graphical representation of accessory device identifier. The user may recognize the device he is going to access and share information much faster by looking at the image rather than identifier of the device.  
The Examiner also determines that Haughawout alone anticipate claims 12-14 as described infra. 

Claim Rejections – 35 USC § 103
7.	 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No., 2013/0103847 (“Brown”)), in view of U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”).
Claim 12
Brown teaches, [A] method for identifying a multimedia device, comprising: (See Brown Abs., and [0023], see also [0029] teaching, “[A]n accessory device identifier is associated with the accessory device 210 to uniquely identify and/or access the accessory device 210 (interpreted as multimedia device).”) The accessory device identifier is used for pairing the accessory device to the local device 130. (Id.) 
 obtaining, by a mobile device, device description information of the multimedia device; (Id., Brown at [0015], The client device [interpreted as mobile device] determines the accessory device [interpreted as multimedia device] identifier and, the message also includes additional data describing the accessory device [interpreted as device description information], such as a type associated with the accessory device, metadata describing the accessory device or other attributes of the accessory device. As to the mobile device limitation, see the [0020] and the exemplary discussion of the client device 110 being a tablet computer or a smartphone).

obtaining, by the mobile device, an appearance image of the multimedia device from a network device by searching for the appearance image on the network device based on the device description information ; Id
	Brown teaches at [0015], that “The accessory device also includes a graphical representation of the accessory device identifier comprising an image generated by encoding the accessory device identifier and a remote server address. A client device [mobile device] associated with an account includes an image capture device configured to capture the graphical representation of the accessory device identifier from the accessory device. The client device determines the accessory device identifier from the graphical representation of the accessory device identifier and generates a message including the accessory device identifier.”). (see also Brown at, [0029]) Brown further teaches that, “[I]n one embodiment, the message also includes additional data describing the accessory device, such as a type associated with the accessory device, metadata describing the accessory device or other attributes of the accessory device.” (Id., at [0015]) 
	The examiner interpreting the above portions that the client device [mobile device] by having access to device description information obtains the graphical representation of the accessory device identifier. Having accessory information data, will allow the client device [mobile device] to obtain the graphical representation of the accessory device identifier. (Id. sat [0015]) Therefore, Brown discloses that the mobile device obtain appearance image of the multimedia device identifier, from a remote server according to device description information. 

	However Brown does not explicitly disclose that the image is that of multimedia device itself, and that the image is from a network. [Emphasis added]
Haughawout, in the same filed of endeavor discloses a controlling device (such as a remote control) uses an image that is intended to be used to identify one or more appliance (multimedia device) (Id., at 2:27-32)  Haughawout describes that, “[T]o provide the image to the system 204, the image  may be uploaded from the external 202 or internal 320 image capture device directly to the system 204 via a network, such as the Internet or PSTN, and/or may be uploaded to the system 204 via an intermediate computer 208 which, in turn, is in communication with the system 204 via a network, such as the Internet or PSTN.” (Id., 5:27-33) In Haughawout, the database include images that are cross-referenced to identifier of a plurality of appliances. (Id., 6:32-37, and claim 1) It is worth noting that the image of a device (multimedia device) is uploaded based on device description information, such as TV, VCR, PVR, et. c. (5:58-6:4) As to the amended limitation of “obtaining, … by searching for the appearance image on the network device based on the device description information, Haughawout discloses that the image that is intended to identify one or more appliance is obtained by using a Web Browsing application. (Id., Haughawout at 5:58-62)   
Additionally as stated in the rejection of claim under 35 USC 102, Haughawout discloses that in the alternative method and in response to obtaining the brand name and/or equipment type (as described above) the  “[S]ystem 204 may respond with a display 700 presenting a group of images 704 from database 206 all of which correspond to the supplied criteria, while prompting 710 the user to select the image which most closely resembles their item of equipment.” As to the limitation, “searching for the appearance image on the network device based on the device description information”, Haughawout user may access the system 204 by means of a Web Browsing application. (Fig. 2, also at 5:58-62, and 6:34-37 and description that “[t]he system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.”)
Both Brown and Haughawout are directed to method for identifying a multimedia device. In Brown a mobile device identify a multimedia device by obtaining graphical representation of the accessory device identifier of the multimedia device from a remote server based on device information data (see [0015] and [0029]). In Haughawout a control device (e.g., a remote control) identify a multimedia device by uploading the appearance image of the multimedia device from a network such as Internet based on device description information. (5:58-6:4) 
      
	It would have been obvious for a person having ordinary skill in the art (PHOSITA) at the time the invention was made to combine the Brown with Haughawout for the reason that a skilled artisan would have recognized that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art2. 
	A person of having ordinary skill in the art would have been motivated to modify Brown teaches identifying a multimedia device by using the graphical representation of the accessory device identifier based on the multi-media device information (see [0015] and [0029]) and Haughawout teaches that an image of the appliance (multimedia device) may be uploaded to system 204 (Id., 5:27-33, and 5:58-6:4) from a network based on device description information. (Id., claim 1,  image is matched by cross referencing to an identifier) A PHOSITA) would be motivated to modify Brown’s identifying a multimedia device with the method of obtaining graphical representation of the appliance (multimedia device) from a network, for the reason that entry of the accessory device identifier increases likelihood of error and  also becomes time consuming. (See Brown, at [0002], and [0003])
The client device of Brown has an image capture device to capture the graphical representation of the accessory device (i.e., multimedia device) identifier and by doing this modification; the image can be obtained from network as suggested by Haughawout. A PHOSITA would have been motivated to do this modification, for the reason that, in the event that the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device from the Network and improve the efficiency and decrease error. 
	Storing, by the mobile device, the appearance image of the multimedia device.  
	Haughawout teaches that the database 206 stores the uploaded images and reference object images. (See, “the database 206 of the system 204 may have reference object images for original equipment remote controls (e.g., of remote control 200), appliances (e.g., of TV 102, VCR 104, PVR 106), appliance packaging, appliance barcodes, etc.. Haughawout at 5:67-6:4)
	It would have been obvious for a PHOSITA to store images of appliances in a data base of appliance images cross-referenced to the matched references for future references as suggested by Haughawout and not to download image from Internet every time an appliance is to be identified. A person of ordinary skill in the art would have ample motivation to store image of many appliances to save time and increase efficiency.

 	Claim 13
The method according to claim 12, further comprising:
storing, by the mobile device, a relationship between the appearance image of the multimedia device and the device description information. Haughawout teaches database 206, which is used to store the relationship between the reference images cross-referenced to configuration description information of the appliances. (See, Haughawout claim 9) 
It would have been obvious for a PHOSITA to store a relationship between the appearance image of the multimedia device and the device description information for the reason to have a database of the image of appliances and their description to avoid acquiring image data from network when an appliance is to be identified in the future, and by doing this improve efficiency and reduce error.

Claim 14
The modified Brown teaches, the method according to claim 12, wherein the device description information comprises a general attribute of the multimedia device. See Brown at, [0107], teaches that the brief information of the first device, includes address, state, and identification information. As stated in the rejection of claim 13, Haughawout also teaches an association between the device description and the appearance image. See Haughawout teaches that the device description can include for example model number. (Id., Haughawout at, 8:45-54).

9.	Claims 29-31, 33 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No., 2013/0103847 (“Brown”), in view of U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”), further in view of U.S. Pub. No., 2012/0054385 (“Lim”),.
Claim 29
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a uniform resource locator (URL) of the appearance image of the multimedia device from the device description information; and
acquiring, by the mobile device, the appearance image from the network device according to the URL.
The combination of Brown and Haughawout, and Lim and teaches this limitation, because it is a combination of known elements. As set forth above with respect to claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) - Lim explains that the “A control point (mobile device) may obtain the mark by using the `deviceMarkerURL` field 910, and may display the mark on a screen thereof or output the mark by using a printer thereof.” (See Lim, at [0109]) Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify Brown and to combine the teaching of uploading the image from the network via an Internet as taught by Haughawout, and using DeviceMarkerURL as taught by Lim for the reason that in acquiring and using the image of the multimedia device, when the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device according to Network URL from the Network and improve the efficiency of the system and avoid gridlock. 
   
 Claim 30
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a portal website of a device manufacturer and detailed product information of the multimedia device by analyzing the device description information; and
searching, by the mobile device, for the appearance image of the multimedia device on the portal website by using the detailed product information. See the 
Brown and Haughawout in combination with Lim teaches this limitation. For example, Lim teaches, “[T]he establishing of the communication with the first device may include searching, by the second device, for the brief information regarding the first device by comparing the information included in the mark with brief information regarding at least one device included in a network to which the second device belongs.” (Lim, at [0109]) As stated above in the rejection of claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) Haughawout in Fig. 8, illustrate a screen shot of a Web page by which a user may identify an appliance model in order to obtain configuration data for use in the exemplary controlling device of FIG. 1. (Id., at 3:36-39)  [Emphasis added] 
See also Haughawout teaches “[I]n the case where the image recognition software finds one or more matches for one or more objects within the uploaded image, the system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.” (Id., 6:32-37)

Claim 31
The method according to claim 12, wherein the device description information comprises a model name of the multimedia device. (See, Haughawout at 6:32-37 describes that the description information may include for example the model name of a television.) 

Claim 33
The method according to claim 12, wherein obtaining the device description information of the multimedia device comprises:
receiving, by the mobile device, a message comprising the device description information from the multimedia device. 
	As indicated above in the rejection of claim 12, the client device in Brown has all the processing and data communication capabilities including sending and receiving messages. (Id., Brown at [0020]). Brown also discloses that the transmission of information including messages is bidirectional, to and from the local device. [0048]  It would have been obvious for a person of ordinary skill in the art to use the bidirectional messaging system of Brown to include the device description information though a message (similar to the message generated and transmitted from the client device 110 to a remoter server (Id., Brown at [0044])), for the situations where the identification information is not acquired or obtained by the client device, the information be readily available through a message in order to improve efficiency and avoid gridlock.  

Claim 13
While claim 13 is rejected over the combination of Brown in view of Haughawout, the examiner notes that the combination of Brown, Haughawout, with Lim also teaches this limitation.    
Lim teaches wherein an association relationship exists between the appearance image and the device description information of the multimedia device.
The combination of Brown with Lim taches this limitation. Lim teaches, “[T]he mobile phone 510 outputs the image data of the desk-top computer 520 together with information 514 regarding the desk-top computer 520, to a screen thereof.” Which clearly teachers that there is an association between the mobile phone and the multimedia device.   
Lim also at [0107] teaches that a user controls an imaging unit of the mobile phone 710 to face the desktop computer 720 to capture image data of the desktop computer 720. The mobile phone 710 may determine that the image data captured by the imaging unit corresponds to the desktop computer 720 by recognizing a mark 722. Lim also teaches in Fig. 8 the brief information and that the brief information includes, state, identification information regarding the first device 100. (Id., at [0107]).    

Claim Rejections – 35 USC § 102/103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, 
or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by or, in the alternative under 35 U.S.C. 103(a) as being obvious over U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”). 
Claim 12
Haughawout teaches, [A] method for identifying a multimedia device, comprising: (See Haughawout, Abs. Fig. 2, and clm. 1 preamble, at discloses a method of identifying appliances (interpreted as multimedia device) using image recognition system. See also 1: 43-47, 2:30-33),    
obtaining, by a mobile device, device description information of the multimedia device; 
First, Haughawout discloses that the controlling device 100 has a microprocessor 300, ROM 304, RAM 305, and NV memories, a key matrix 316 (e.g., hard keys, soft keys such as a touch sensitive surface overlaid on a liquid crystal (LCD), and/or an electroluminescent (EL) display), transmission circuit(s) 310 and/or transceiver circuit(s) (e.g., IR and/or RF), a non-volatile read/write memory 306, a means 302 …, WIFI, or Bluetooth transceiver, USB port, etc., a digital image capture means such as a lens and associated CCD sensor 320, and clock and timer …. (Id., 3-57 - 4:6) and capable of transmitting commands to the appliances, using any conventional IR. RF, point-to-point, or network protocol, to cause the appliances to perform operational functions. (Id., at 3:43-50) While, Haughawout teaches, the controller 100 with all internal devices described above, which perform the functions described set forth infra, inherently functions as a mobile device.   
Second, Haughawout discloses an external image capturing device that “may be used to capture an image that is to be uploaded to a system 204 having image recognition software and access to a database 206 of reference images that have been further cross- referenced to configuration data ... the system 204 has a confirmed match between reference image(s) within the database 206... the system 204 may then prepare the configuration data for the appliance(s) that have been cross-referenced to the matched reference image(s) for downloading. the configuration data may be a complete command data set for an appliance(s), a pointer used to identify a command data..., a complete user interface ..., a pointer used to identify user interface elements ..., data for creating a new command data set for an appliance, data for creating a new function command for an appliance, etc.” (emphasis added) (See Haughawout at 4:62-67, 5:1-4, 7:7-20.) 
The Examiner notes that, while Haughawout discloses that the uploaded image is an image of the object (multimedia device) used to prepare the controlling data from (7:4-10),  Haughawout however, discloses that, “FIG. 7 illustrates an alternative method which may be used either in conjunction with that described above (for example, where a submitted image is of too low a quality to allow unambiguous matching) or independently (for example where a user does not have any image capturing means available. In this method a user may supply basic selection criteria such as for example a brand name 702 and/or equipment type.” As understood, in the alternative embodiment, information such as brand name or type (i.e., device description information) of the multimedia device is obtained by the controlling device (mobile device). [Emphasis added] (Id., at 6:49-56) Using type of the device as the “device description information” is consistent with the definition of the definition of the term in the ‘558 patent3.
 Accordingly, Haughawout  clearly teaches the limitation, “obtaining, by a mobile device, device description information of the multimedia device” in claim 12. 

obtaining, by the mobile device, an appearance image of the multimedia device from a network device by searching for the appearance image on the network device based on the device description information ; Id
	Haughawout discloses that in the alternative method and in response to obtaining the brand name and/or equipment type (as described above) the “[S]ystem 204 may respond with a display 700 presenting a group of images 704 from database 206 all of which correspond to the supplied criteria, while prompting 710 the user to select the image which most closely resembles their item of equipment.” As to the limitation, “searching for the appearance image on the network device based on the device description information”, Haughawout user may access the system 204 by means of a Web Browsing application. (Fig. 2, also at 5:58-62, and 6:34-37 and description that “[t]he system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.”) 
	In the alternative if Applicant argues that the controller is not performing the function of searching for the appearance image on the network, rather the function is performed by the     intermediate devoice 208, It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify controller 100 to incorporate a Web browsing application, similar to a Web browsing application on a mobile device to perform the function of “searching for the appearance image on the network device based on the device description information” for the reason that the user would not have to use tow devices for performing both functions of searching and obtaining the appearance image on the network device and by doing that improve the efficiency.

	Storing, by the mobile device, the appearance image of the multimedia device.  
	Haughawout teaches that the system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., “the image indicates that the television is a Sony KV32HX15”). Etc., and ask the user to confirm the match (6:34-37) See also Haughawout teaches that the user is prompted to select the image which closely resembles their item of equipment. (See, Haughawout at 6:58-61) This statement discloses that the selected image of the multimedia device must be stored by the controlling device. See also Haughawout at 5:67-6:4.  See also Haughawout claim 9 teaches that the system has memory for storing library of graphical user interface.         

Claim 13
The method according to claim 12, further comprising:
storing, by the mobile device, a relationship between the appearance image of the multimedia device and the device description information. This limitation is taught by Haughawout when teaches that, once the 204 has a confirmed match between reference image(s) within the database 206, whether system confirmed or user confirmed, the system 204 may then prepare the configuration data for the appliance(s) that have been crossed referenced to the matched reference image(s) for downloading. Remember that in the alternative embodiment, information such as brand name or type is used as “device description information” ((Id., at 6:49-56) and that “[t]he system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.”) (Fig. 2, also at 5:58-62, and 6:34-37) .In order to display to the user the matched reference image(s) and/or appliance brand name, and model with the image, it must be stored on the memory of the controller device.   

Claim 14
Haughawout teaches, the method according to claim 12, wherein the device description information comprises a general attribute of the multimedia device. See Haughawout teaches an association between the device description and the appearance image. See Haughawout teaches, in the alternative embodiment, information such as brand name or type (i.e., device description information) of the multimedia device is obtained by the controlling device (mobile device). (Id., at 6:49-56) 

12.	Claim 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”), in view of U.S. Pub. No., 2013/0103847 (“Brown”).
Claim 12
As stated above claim 12 is being anticipated under 35 U.S.C. 102(a1) or, in the alternative under 35 U.S.C. 103(a) as being obvious over Haughawout, however to the extent that a reviewing body argues that the controlling device 100 in Haughawout is not inherently a mobile device, Brown is used to show that, it would be obvious to implement the method of Haughawout be performed by a mobile device. 
Brown teaches, “[A]n accessory device identifier is associated with the accessory device 210 to uniquely identify and/or access the accessory device 210”. (See Brown Abs., and [0023], see also [0029]) 
Brown teaches that the client device 110 [interpreted as mobile device] determines the accessory device [interpreted as multimedia device] (See Brown Claim 1 and 7). See also the [0020] in Brown and the exemplary discussion of the client device 110 being a tablet computer or a smartphone.
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to implement the method performed by Haughawout in a smartphone as suggested by Brown for the reason to pair the accessory device (multimedia device) with the phone instead of controlling device 110 (remote control device) of Haughawout, in order  not to use another (another) device such as controller device of  Haughawout and increase efficiency by having not using a secondary device for identifying a multimedia device. 
Claims 13 and 14
 As to claims 13 and 14, see the rejection of those claims as being anticipated by or in the alternative being obvious over Haughawout as described above.

13.	Claims 29-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No., 7,653,212 Haughawout (“Haughawout”), in view of U.S. Pub. No., 2013/0103847 (“Brown”), further in view of U.S. Pub. No., 2012/0054385 (“Lim”),.
Claim 29
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a uniform resource locator (URL) of the appearance image of the multimedia device from the device description information; and
acquiring, by the mobile device, the appearance image from the network device according to the URL.
The combination of Haughawout, Brown and Lim and teaches this limitation, because it is a combination of known elements. As stated in the rejection of claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) - Lim explains that the “A control point (mobile device) may obtain the mark by using the `deviceMarkerURL` field 910, and may display the mark on a screen thereof or output the mark by using a printer thereof.” (Lim, at [0109]) Therefore, it would have been obvious for a person of ordinary skill in the art at the time the invention was made modify Brown and to combine the teaching of uploading the image from the network via an Internet as taught by Haughawout, and using DeviceMarkerURL as taught by Lim for the reason that in acquiring and using the image of the multimedia device, when the image is not resident on the local computing device, the system can find the identification information and image of the multimedia device according to Network URL from the Network and improve the efficiency of the system and avoid gridlock. 
   
 Claim 30
The method according to claim 12, wherein obtaining the appearance image of the multimedia device from the network device comprises:
acquiring, by the mobile device, a portal website of a device manufacturer and detailed product information of the multimedia device by analyzing the device description information; and
searching, by the mobile device, for the appearance image of the multimedia device on the portal website by using the detailed product information. 
See Haughawout and Brown in combination with Lim teaches this limitation. For example, Lim teaches, “[T]he establishing of the communication with the first device may include searching, by the second device, for the brief information regarding the first device by comparing the information included in the mark with brief information regarding at least one device included in a network to which the second device belongs.” (Lim, at [0109]) As stated above in the rejection of claim 12, Haughawout teaches that the image may be uploaded from the external 202 to the system 204 via a network, such as the Internet. (Haughawout at 5:27-33 and 5:37-42) Haughawout in Fig. 8, illustrate a screen shot of a Web page by which a user may identify an appliance model in order to obtain configuration data for use in the exemplary controlling device of FIG. 1. (Id., at 3:36-39)  [Emphasis added] 
See also Haughawout teaches “[I]n the case where the image recognition software finds one or more matches for one or more objects within the uploaded image, the system 204 may display to the user the matched reference image(s) and/or appliance brand name, model (e.g., "the image indicates that the television is a Sony KV32HX15"), etc. and ask the user to confirm the match.” (Id., 6:32-37)

Claim 31
The method according to claim 12, wherein the device description information comprises a model name of the multimedia device. (See, Haughawout at 6:32-37 describes that the description information may include for example the model name of a television.) 

Claim 33
The method according to claim 12, wherein obtaining the device description information of the multimedia device comprises:
receiving, by the mobile device, a message comprising the device description information from the multimedia device. 
	As indicated above in the rejection of claim 12, the client device has all the processing and data communication capabilities including sending and receiving messages. (Id., Brown at [0020]). Brown also discloses that the transmission of information including messages is bidirectional, to and from the local device. [0048] It would have been obvious for a person of ordinary skill in the art to use the bidirectional messaging system of Brown to include the device description information though a message (similar to the message generated and transmitted from the client device 110 to a remoter server (Id., Brown at [0044])), for the situations where the identification information is not acquired or obtained by the client device, the information be readily available through a message so that to improve efficiency and avoid gridlock.  

Allowable Subject Matter
14.	Claims 1-6 and would be allowable.
The following is a statement of reasons for the indication of allowable subject matter: regarding independent claims 1 and 6, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim, “wherein the multimedia device is an audio device, and wherein the identification identifier is at least one of preset music and a sound with a preset frequency.” Dependent claims 2-5 are allowed because of their dependency on an allowed claim and because of additional limitation in those claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur.  7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
	


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:
Majid Banankhah
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        









Conferee: 
/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that, "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (MPEP 2145) 
        2 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v.AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
        3 See for example the ‘558 patent explains that a “device description information includes a series of general attributes of the multimedia device,” (7:20-21) and that “[T]he multimedia device may determine, according to the device description information… the multimedia device is a video device or an audio device. For example, the device type is a media renderer and the device capability information is image/jpeg.” (Id., at 7:52-57)